UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2313



MELSOME NELSON-RICHARDS, Ph.D.,

                                            Plaintiff - Appellant,

          versus

THE BOARD OF TRUSTEES OF MONTGOMERY COMMUNITY
COLLEGE; ROBERT E. PARILLA, Dr.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-93-323-WN)


Submitted:   February 13, 1997         Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Melsome Nelson-Richards, Appellant Pro Se. Linda B. Thall, Senior
Assistant County Attorney, Sharon Veronica Burrell, COUNTY ATTOR-
NEY'S OFFICE, Rockville, Maryland; Darrell Robert VanDeusen,
KOLLMAN & SHEEHAN, Baltimore, Maryland; Joan I. Gordon, General
Counsel, MONTGOMERY COLLEGE, Rockville, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Defendants in Appellant's employment discrimination

suit. We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Nelson-Richards v. Board of Trustees of Montgomery
Community College, No. CA-93-323-WN (D. Md. July 25 & Sept. 9,

1994; July 22, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2